DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims

In the amendment dated 11/22/2021, the following has occurred: Claim(s) 1, 4-6, 12-13, 18, and 20 have been amended. Claim(s) 3 have been canceled. Claim(s) 12-20 have been withdrawn from consideration.
Claim(s) 1-11 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6, and 8-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 5-8 of copending Application No. 16/655,412 in view of Oikawa (US 5783794).
Regarding claim 1, claim 1 of the copending application discloses almost all the limitations of the instant claim 1, including that the second part is made of steel. Claim 1 of the copending application states that the second part is formed by a majority by weight of iron, one of ordinary skill in the art would know that steel alloy has majority of iron in its composition. 
Claim 1 of the copending application does not disclose that said metallic first part formed of one of aluminum and an aluminum alloy and wherein heating the first part creates a molten weld layer within the first part, and wherein the molten layer wets the adjacent second part to fill the plurality of grooves of the second part.
Oikawa discloses an aluminum clad steel (18) where the second part has protrusions (Fig. 5) and recesses wherein heating the first part creates a molten weld layer within the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the copending application claim 1 to incorporate the teachings of Oikawa. Doing so would have the benefit of enabling higher joint strength and minimize fatigue strength in the joint (Col 3 lines 3-4, Oikawa). Additionally, Oikawa shows that it is known to weld aluminum to steel with protrusions at the faying surface.
Claims 2, 6, and 8-11 are disclosed by claims 2-3 and 5-8 of the copending application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a(1)/(2) as being anticipated by Oikawa (US 5783794). 
Regarding claim 1, Oikawa discloses a method of resistance welding (title), the method comprising: 
providing a metallic first part formed of one of aluminum and an aluminum alloy  (18, aluminum clad steel, Fig. 5); 
providing a metallic second part (16) formed of a steel alloy (steel, Fig. 5), the first and second parts being formed of dissimilar materials, the second part having a faying surface defining a plurality of grooves therein (protrusions, Fig. 5), wherein the plurality of grooves are separated by a plurality of raised portions (interface between the two metals have protrusions and recesses, Fig. 5); 
providing a set of opposed welding electrodes (spot welding, Fig. 5), the set of opposed welding electrodes including a first electrode (2) and a second electrode (1), the first electrode being disposed on a side of the first part, and the second electrode being disposed on a side of the second part (Fig. 5); 
applying pressure (pressure welding, Col 9 lines 49-51) to the first and second parts via the set of electrodes and heating the first and second parts via the electrodes to form a joint between the first and second parts (plates are joined while welding and pressing, Col 9 lines 49-51), 
wherein heating the first part creates a molten weld layer within the first part, and wherein the molten layer wets the adjacent second part to fill the plurality of grooves of the second part (when the plating metal, i.e. aluminum, melts it goes into the recesses between the protrusions, Col 23 lines 49-60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa as applied to claim 1 above, and further in view of Schroth (US 20190076953 A1, hereinafter Schroth-2019).
Regarding claim 2, Oikawa does not disclose the method of claim 1, each raised portion having an initial height prior to the step of applying pressure, the step of applying pressure including at least partially compressing the plurality of raised portions to a finished height that is less than the initial height.
Schroth-2019 discloses resistance welding of two metal parts, each raised portion having an initial height prior to the step of applying pressure (at least one projection 24 which has a height before pressure, Fig. 7), the step of applying pressure including at least partially compressing the plurality of raised portions to a finished height that is less than the initial height (finished height of the compressed projection is 0% of the initial height, Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oikawa to incorporate the teachings of Schroth-2019 and have an initial height prior to apply pressure and compressing the projection. Doing so would have the benefit of concentrating heat at the projection (par. 53, Schroth-2019) which 
Regarding claim 8, Oikawa in view of Schroth-2019 discloses the method of claim 2, wherein the finished height of the plurality of raised portions (at least one projection 24, Fig. 7, Schroth-2019) is less than or equal to 70% of the initial height (finished height of the compressed projection is 0% of the initial height, Fig. 9, Schroth-2019).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa as applied to claim 1 above, and further in view of Kadoya (US 20190061043 A1) and Schroth (US 20150083693).
Regarding claim 4, Oikawa does not disclose the method of claim 1, further comprising carburizing the second part formed of the steel alloy, and wherein the step of applying pressure and heat to form the joint is performed without decarburizing the steel alloy of the second part.
Kadoya discloses gears that are welded together using resistance welding wherein a member is made of carburized steel by subjecting the low-carbon steel to surface carburization (par. 48; where the surface may have been carburized prior to welding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oikawa to incorporate the teachings of Kadoya. Doing so would have the benefit of obtaining end portions that have a higher hardness than the center of the joint (par. 69, Kadoya).
Schroth discloses welding an aluminum part to a steel part wherein the resistive welding electrode is heated up to between 400C to 700C (par. 30; where it is understood that the temperature of the electrode can be maintained between that range during preheating into initiation and growth of the weld pool). Decarburization of steel occurs when carbon is heated up to temperature of over 700C in the presence of atmospheric gases (see attached document, “Decarburization”). 
. Doing so would have the benefit of preventing defects in the molten aluminum weld pool such as shrinkage voids, gas porosity, and oxide residue (par. 5, Schroth). The combination of Oikawa in view of Kadoya and Schroth results in a joint where the steel isn’t decarburized due to the lower heat that is used to generate the weld pool.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa as applied to claim 1 above, and further in view of Schroth (US 20150083693).
Regarding claim 5, Oikawa does not disclose the method of claim 1, wherein the step of applying pressure and heat to form the joint is performed without decarburizing the steel alloy of the second part.
Schroth discloses welding an aluminum part to a steel part wherein the resistive welding electrode is heated up to between 400C to 700C (par. 30; where it is understood that the temperature of the electrode can be maintained between that range during preheating into initiation and growth of the weld pool). Decarburization of steel occurs when carbon is heated up to temperature of over 700C in the presence of atmospheric gases (see attached document, “Decarburization”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oikawa to incorporate the additional teachings of Schroth. .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa as applied to claim 1 above, and further in view of Kadoya (US 20190061043 A1).
Regarding claim 6, Oikawa does not disclose the method of claim 1, wherein the step of heating the first and second parts via the electrodes includes employing a capacitive discharge welding process.
Kadoya discloses two metal parts that are welded together using a capacitor type resistance welding machine. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oikawa to incorporate the teachings of Kadoya. Doing so would have the benefit of being able to use a power source with a smaller capacity which can reduce cost and welding in a short period of time with less impact from heat (par. 40, Kadoya).
Claim 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa as applied to claim 1 above, and further in view of Li (US 20160368082).
Regarding claim 7, Oikawa does not disclose the method of claim 1, further comprising providing the first part as an aluminum hub and the second part as a steel gear.
Li discloses a steel gear 20 that is friction welded to an aluminum clutch shell 22 where the faying surface has a plurality of grooves and raise portions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oikawa to incorporate the teachings of Li. Oikawa and Li have faying surfaces which have a plurality of grooves and raised portions. One of ordinary skill in the art would be able to apply Oikawa’s teaching of resistive welding to Li’s steel gear and aluminum hub.
Regarding claim 9, Oikawa does not disclose the method of claim 1, wherein the step of applying pressure comprises applying pressure in an axial direction along a pressure axis, the first part defining a faying surface in a faying plane, the faying plane being disposed at an angle with respect to the pressure axis, the angle being in the range of 10 degrees to 80 degrees, the faying surface of the first part contacting at least the raised portions of the faying surface of the second part.
Li discloses joining a steel gear with an aluminum hub using friction welding wherein the first part defining a faying surface (fay surface 128) in a faying plane, the faying plane being disposed at an angle with respect to the pressure axis (faying surface may be between 0 deg to 45 deg with respect to the rotational axis, par. 31; when the faying surface is at 45 deg, based on Fig. 2E, it will be 45 deg with respect to the rotational axis which is the direction the pressure is applied during frictional welding, par. 29), the angle being in the range of 10 degrees to 80 degrees, the faying surface of the first part contacting at least the raised portions of the faying surface of the second part (softer second part is pushed into the first work piece, it is understood by the examiner that the faying surface of the first part will contact the raised portion of the faying surface of the second part, Fig. 2B, par. 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oikawa to incorporate the teachings of Li. Doing so would have the benefit of increasing the joining area and reducing residual stress (par. 38, Li). Additionally, choosing the angle of the fay surface is something one of ordinary skill in the art would be able to do based on design requirements (par. 38).
Regarding claim 10, Oikawa in view of Li does not disclose the method of claim 7, the hub defining a radial plane extending along a radius of the hub, the hub having a faying surface 
Li further discloses joining a gear with a hub using friction welding wherein the hub defining a radial plane extending along a radius of the hub (rotational axis 26, Fig. 1A), the hub having a faying surface (fay surface 128) extending along a faying plane disposed at an angle between 10 and 80 degrees with respect to the radial plane (faying surface may be between 0 deg to 45 deg with respect to the radial plane, par. 31, Fig. 2E), the faying surface of the hub contacting the faying surface of the steel gear (softer second part is pushed into the first work piece, it is understood by the examiner that the faying surface of the first part will contact the raised portion of the faying surface of the second part, Fig. 2B, par. 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oikawa in view of Li to incorporate the further teachings of Li. Doing so would have the benefit of increasing the joining area and reducing residual stress (par. 38, Li). Additionally, choosing the angle of the fay surface is something one of ordinary skill in the art would be able to do based on design requirements (par. 38).
Regarding claim 11, Oikawa in view of Li discloses the method of claim 10, the angle between the faying plane and the radial plane being in the range of 30 to 60 degrees (faying surface may be between 0 deg to 45 deg with respect to the radial plane, par. 31, Fig. 2E, Li).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hanmo (JP 2001205449 A) discloses welding two metal plates together wherein the faying surface have grooves and recesses which are filled in with molten metal during welding. Hanmo discloses all the limitations of claim 1 except that the first metal is titanium.
Matsui (US 20200269341 A1) discloses welding two steel plates together wherein the faying surface have engineered grooves and recesses which are filled in with molten metal during welding. Matsui discloses all the limitations of claim 1 except that the first metal is steel.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/Primary Examiner, Art Unit 3761